Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020 has been entered.
 

Response to Arguments

Applicant’s arguments, see Remarks, filed 09/01/2020, with respect to amended claims 54, 64 and 72 have been fully considered. 

Applicant’s arguments regarding the rejections of claims 54, 64 and 72 under 35 USC § 103 are not persuasive. Applicant’s argument on page 13 regarding the reference by Cordeiro is not persuasive. In paragraph 20 Cordeiro explicitly teaches 8 
Cordeiro determines the approximate position of the devices A B C and D in order to further activate only those sectors [0026]. And hence argument is not persuasive. 
Upon further consideration, a new ground(s) of rejection is made in view of Bloy (US 20100225480), Cordeiro (US 20090232035) and Wilkening (US 20110144495), necessitated by Applicant’s amendment of claims 54, 64 and 72. 


Claim Objections
Claims 58 and 68 are objected to because of the following informalities: “signa source” should be corrected to “signal source”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58 and 68 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 As for claims 58 and 68, the relation between the apparatus and the first and second wireless devices is unclear. Are the apparatus and the first wireless device the same entity?
There is no antecedent basis for claim elements “the first wireless device” and “the second wireless device”.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 54-56, 58-59, 63, 64-66, 68-69, 72-74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bloy (US 20100225480) and further in view of Cordeiro (US 20090232035) and Wilkening (US 20110144495).

As per Claims 54, 64, 72 Bloy teaches an apparatus (Fig. 1 and 3) comprising:
         a phase antenna array, of a first wireless device having a plurality of antennas and phase shifters, wherein each antenna is operatively coupled to a respective phase shifter (Par. 0025; Fig. 1, item 22; Claims 10, 13-15); and 
       processing circuitry (Par. 0025; beam steering unit 24)  operatively coupled to the phase antenna array, the processing circuitry to:
 control the phase antenna array to (functional language) rotate a radiation pattern around the first wireless device  (Par. 0025-0026, not explicit) to detect a directional proximity of a second wireless device (Par. 0032-0033).
Bloy teaches that any radiation pattern is possible [0025], however does not teach 
the processing circuitry to: control the phase antenna array to rotatdirective pattern beam 360 degrees using the plurality of phase shifters, to detect a directional proximity of a  wireless device and determine a broad location of the wireless device; and subsequent to rotating the radiation directive pattern beam 360 degrees, control the phase antenna array to rotatdirective pattern beam less than 360 degrees using the plurality of phase shifters, to  determine a narrow  location of the wireless device, the narrow location having an accuracy that is higher than an accuracy of the broad location determined during the rotating of the radiation directive pattern beam 360 degrees.
Wilkening US 20110144495 A1 teaches
a phase antenna array[0098] , having a plurality of transducers and a corresponding plurality of phase shifters(inherent for phased array), 
wherein each transducer of the plurality of transducers is operably coupled to a respective phase shifter of the plurality of phase shifters[0064](implicit); and 
processing circuitry operably coupled to the phase antenna array,(fig. 7) 
scanning large field of view, to detect a directional proximity of a object and determine a broad location of the wireless device[abstract][0045](coarse scan)
control the phase antenna array to scan the radiation directive pattern beam less than 360 degrees(and less than large field of view) using the plurality of phase shifters, to determine (intended use does not have patentable weight)a narrow  location of the wireless device, [0045][0040]
the narrow location having an accuracy[0045](abstract)[0074] that is higher than an accuracy of the broad location determined during the coarse directive pattern beam .

Cordeiro teaches control the phase antenna array to rotatdirective pattern beam 360 degrees using the plurality of phase shifters, to detect a directional proximity of a  wireless device and determine a broad location of the wireless device; (Par. 0019-0020, 0026).
control the phase antenna array to scan the radiation directive pattern beam less than 360 degrees (Par. 0027).
      At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Bloy with the property of the apparatus of Wilkening in order to identify the region of interest and perform the finer scan of the region of interest and further modify using teachings by Cordeiro in order to scan 360 degree area around antenna using the phased array, and obtain the regions of interest which need to be addressed in the future (Cordeiro: Par. 0026,0027).
 
    

As per Claims 55, 65 and 73, Bloy, Cordeiro, Wilkening teaches the apparatus of claim 54, wherein the processing circuitry is to control the phase antenna array to rotate the radiation directive pattern beam into a plurality of quadrants (Cordeiro: Par. 0019-0020, 0026).

As per Claims 56, 66 and 74, Bloy, Cordeiro, Wilkening teaches the apparatus of claim 54, wherein the processing circuitry is to control each phase shifter of the plurality of phase shifters to shift a feeding current to each respective antenna to rotate the radiation directive pattern beam (Cordeiro: Par. 0026).

As per Claims 58 and 68, Bloy, Cordeiro, Wilkening teaches the apparatus of claim 54, wherein the processing circuitry is further to:
determine a Received Signal Strength Indication (RSSI) threshold based on RSSI of signals received at the apparatus from a signa source, the signal source being at a pre-configured distance to the apparatus (Par. 0032-0033)
     determine a RSSI of signals received from the wireless device, The RSSI related to the radiation directive pattern beam rotating around the wireless device (Par. 0036, 0043); and 
     determine a direction of the wireless device with respect to the apparatus based on the RSSI and RSSI threshold (Par. 0029, 0032-0033, 0037; Claim 5).

As per Claims 59 and 69, Bloy, Cordeiro, Wilkening teaches the apparatus of claim 58, wherein a location of the radiation directive pattern beam rotating around the apparatus providing a highest RSSI indicates the direction of the wireless device (Par. 0033).

As per Claim 63, Bloy, Cordeiro, Wilkening teaches the apparatus of claim 54, wherein the apparatus is operable at least in part with one or more of: 




Claim(s) 57 and 67 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bloy (US 20100225480) and further in view of Cordeiro (US 20090232035), Wilkening (US 20110144495) and Wood (US 8629807).

As per Claims 57 and 67, Bloy, Cordeiro, Wilkening teaches the apparatus of claim 54, but does not teach it further comprising:
      a plurality of Low Noise Amplifiers (LNAs), wherein each LNA is operably coupled to a respective one of the plurality of antennas.
      However, Wood teaches a phased array antenna system (Col. 1, Lines 20-22), further comprising:
      a plurality of Low Noise Amplifiers (LNAs), wherein each LNA is operatively coupled to a respective one of the plurality of antennas (Col. 16, Lines 42-45; Fig. 18, item 550).
   At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Bloy/Cordeiro/Wilkening with the LNA’s of Wood’s system to boost the received signal (Wood: Col. 5, Lines 48-51).



Claim(s) 60-61 and 70-71 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bloy (US 20100225480) and further in view of Cordeiro (US 20090232035), Wilkening (US 20110144495) and Iyer (US 20120275320).

As per Claims 60 and 70, Bloy, Cordeiro, Wilkening teaches the apparatus of claim 54, wherein the processing circuitry is further to:
       determine a Received Signal Indicator related to the radiation directive  pattern beam rotating around the apparatus; and 
       determine a direction of the wireless device with respect to the apparatus based on the Received Signal Indicator (Par. 0029, 0032, 0037; Claim 5).
    Bloy/Cordeiro/Wilkening teaches that Received Signal Indicator is the Received Signal Strength Indicator (RSSI), but does not teach that the Received Signal Indicator is the Received Channel Power Indicator (RCPI).
    However, Iyer teaches a wireless beam steering system (Par. 0001), wherein the Received Channel Power Indicator (RCPI) can be used instead of Received Signal Strength Indicator (Par. 0042).
     At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Bloy/Cordeiro/Wilkening with the property of Iyer’s system as it is also used to indicate the signal strength and is a 

As per Claims 61 and 71, Bloy, Cordeiro, Wilkening, Iyer teaches the apparatus of claim 60, wherein a location of the radiation directive pattern beam rotating around the apparatus providing a highest Received Signal Indicator indicates the direction of the wireless device (Par. 0033).
      Bloy, Cordeiro, Wilkening teaches that the Received Signal Indicator is the Received Signal Strength Indicator (RSSI), but does not teach that the Received Signal Indicator is the Received Channel Power Indicator (RCPI).
    However, Iyer teaches a wireless beam steering system (Par. 0001), wherein the Received Channel Power Indicator (RCPI) can be used instead of Received Signal Strength Indicator (Par. 0042).



Claim(s) 62 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bloy (US 20100225480) and further in view of Cordeiro (US 20090232035), Wilkening (US 20110144495) and Ezal (US 20080303714).

As per Claim 62, Bloy, Cordeiro, Cordeiro, Wilkening teaches the apparatus of claim 54, but does not teach it further comprising a gyroscope, wherein the processing 
    However, Ezal teaches a multi-antenna navigation system (Par. 0047), which further comprises a gyroscope, wherein the processing circuitry is operably coupled to the gyroscope and further to control the phase antenna array using the gyroscope (Par. 0155).
     At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Bloy/Cordeiro/Wilkening with Ezal’s gyroscope to further improve the accuracy and robustness of the navigation estimates (Ezal: Par. 0155).





Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HELENA SERAYDARYAN/
Examiner, Art Unit 3648
                                                                                                                                                                                                       /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648